Gilbert, J.
1. A homestead allowed to a wife out of her husband’s estate for the benefit of herself and minor beneficiaries ceases when the widow dies and the minors arrive at majority. Sutton v. Rosser, 109 Ga. 204 (3) (34 S. E. 346, 77 Am. St. R. 367); Bell v. Carter, 138 Ga. 530 (75 S. E. 638) ; Vaughn v. Wheaton, 145 Ga. 311 (89 S. E. 210) ; Civil Code (1910), § 3396.
2. There is evidence to support the verdict, and none of the assignments of error require the grant of a new trial.

Judgment affirmed.


All the Justices concur.